DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 10/20/2022. As directed by the amendment: claim 10 has been amended, claims 1-9 have been cancelled and claims 20-28 have been added.  Thus, claims 10-28 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. The applicant argues that the feature “the first restraint portion is provided on the bending section” and references Figures. 1-4 and paragraphs [0041] and [0052] of the specification stating “the first restraint portion 131 and the second restraint portion 132 are each a through hole provided in the fixing frame 120”, “the restraint member 140 may pass through the through hole”, and “[b]ending section 126 is formed by bending the tail end of the supporting section 123 towards the interior of the occlusion device 100 to reduce friction or damage to tissue in the body caused by the tail end of the bending section 123” the applicant further than states that this then shows the first restraint portion 131 is provided on the bending section 126/123. The examiner respectfully disagrees. One of ordinary skill in the art would determine that only 126 is the bending portion, and clearly shown in the Figures, the first restraint portion 131 is not on the section of the fixing frame that is bending (see annotated Fig. 4 provided below as reference). From the figures it is not clearly supported that the first restraint portion 131 is on the bending portion 126. In the same line of reasoning, the examiner does not agree with the arguments in regards to references to Figures 10 and 14 which as well do not show the first restraint being on the bending section. The examiner does not agree that there is support within the specification for such a feature. Additionally, it should be noted that though the applicant makes references to paragraph numbers in their arguments, these paragraph numbers are not reflected within their submitted specification.

    PNG
    media_image1.png
    711
    1019
    media_image1.png
    Greyscale

Applicant’s arguments, see page 8, filed 10/20/2022, with respect to USC 103 have been fully considered and are persuasive. The applicant argues that the amendment to claim 10 to include “wherein the entire fixing frame is located outside the sealing disc” overcomes the prior of record of Bridgeman et al (US 20110054515 A1) in view Erzberger et al (US 20130218193 A1). The examiner agrees, as neither prior art shows that the entire fixing frame is locate outside the sealing disc. The USC 103 rejections of the claims have been withdrawn. 


Drawings
The drawings are objected to because it is not clear from the Figures where 123, the supporting section, ends or begins and where 126, the bending section, begins or ends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first restraint portion is provided on the bending section” and “wherein the entire fixing frame is located outside the sealing disc” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The interchangeable use of reference numerals 123 and 126 for the bending section in [0052], a single reference numeral should only refer to a single structural element
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “wherein the entire fixing frame is located outside the sealing disc” does not have support within the written description nor the Figures. The applicant states that there is support for such in Figures. 1 and 10, but as shown below, the Figures show the fixing frame 120 having a proximal portion (see annotated Figures 1 and 10, which is the connection portion 121) extending into the sealing disc 110. Furthermore, the applicant’s specification on page 5 states that “The fixing frame 120 includes a connecting portion 121 connected to the sealing disc 110…”, “a distal end of the sealing disc 110 extends into a connecting portion 121 at a proximal end of the fixing frame 120 and is fixed”, and “A sleeve (not shown) at a distal end of the sealing disc 110 is used not only for sleeving a distal end of the metal wire, but also for connection to the proximal end of the fixing frame as well.” These show that entire fixing frame is not located outside the sealing disc but in fact that a proximal portion 121 of the fixing frame is located within the sealing disc 110. 

    PNG
    media_image2.png
    549
    1043
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    587
    1007
    media_image3.png
    Greyscale

Claims 11-28 are rejected by being dependent on claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771